COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-15-00827-CV
Style:                             Johnathon Dean
                                   v. Aurora Bank, FSB f/k/a Lehman Brothers Bank, FSB, and Nationstar Mortgage LLC
Date motion filed*:                November 12, 2015
Type of motion:                    First motion for extension of time to file brief
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (moot)
                   Other: _____________________________________
          The Clerk of this Court has directed the district clerk to file a supplemental clerk’s record. See TEX. R. APP. P.
          34.5(a)(1), (c)(1). Accordingly, appellant’s motion is dismissed as moot. See TEX. R. APP. P. 38.6(a).
          Appellant’s brief is due to be filed within 30 days of the date the supplemental clerk’s record is filed in this
          Court. See TEX. R. APP. P. 38.6(a).



Judge’s signature: /s/ Russell Lloyd
                                                            Acting for the Court

Panel consists of       ____________________________________________

Date: November 19, 2015